DETAILED ACTION
Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to an antibacterial medical biomaterial, wherein comprising an acellular small intestinal submucosal matrix material, an antibacterial gel layer located on a surface of the acellular small intestinal submucosal matrix material, and an absorbable fiber layer located on a surface of the antibacterial gel layer, sulfadiazine silver is dispersed on the surface of the acellular small intestinal submucosal matrix material and/or within the acellular small intestinal submucosal matrix material; the absorbable fiber layer comprises an absorbable fiber, to which the sulfadiazine silver is attached, wherein the content of sulfadiazine silver in the absorbable fiber is 1 wt. % - 2 wt. %, classified in A61L 27/3683.
II. Claims 6-12, drawn to a method for preparing an antibacterial medical biomaterial, comprising: a) placing the acellular small intestinal submucosal matrix material in a sodium hydroxide solution containing sulfadiazine, and controlling pH of the solution between 7.1 and 13.0, so as to obtain an intermediate material loaded with sulfadiazine sodium on the surface and/or inside thereof; b) after removing the intermediate material obtained in step a from the solution, washing the same with a sodium chloride solution, and then performing a drying treatment, soaking the intermediate material in a silver nitrate solution, and substituting the sodium ions on the sulfadiazine sodium pyrimidine with the silver ions in the silver nitrate to obtain an acellular small intestinal submucosal matrix material loaded with sulfadiazine silver; c) performing a surface plasma treatment on the acellular small intestinal submucosal matrix material loaded with sulfadiazine silver obtained in step b to hydroxylate the surface of the acellular small intestinal submucosal matrix material; d) coating a layer of antibacterial gel layer on the surface of the acellular small intestinal submucosal matrix material in step c, wherein the antibacterial gel layer and the acellular small intestinal submucosal matrix material are combined by hydrogen bonding; e) after the absorbable fibers are subjected to plasma treatment, preparing the absorbable fiber solution or gel liquid, and then stirring the sulfadiazine silver and the absorbable fiber solution or gel liquid uniformly to obtain a mixed solution or a mixed gel liquid; f) coating the mixed solution or mixed gel liquid in step e on the surface of the acellular small intestinal submucosal matrix material with the antibacterial gel layer prepared in step d, and placing the acellular small intestinal submucosal matrix material in an oven or freeze-drying to obtain an antibacterial medical biomaterial, classified in A61L 27/3687.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case product as claimed can be made by a materially different process such a one step process of combining all three components together.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Rejoinder Notice
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611